Name: Commission Regulation (EEC) No 1778/88 of 23 June 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 6 . 88 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1778/88 of 23 June 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 6a (2) and 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 1604/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 ( 5), as last amended by Regulation (EEC) No 1647/88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 15 to 21 June 1988 for the Portuguese escudo lead, pursuant to the second indent of Article 5 (3) (a) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Portugal in the olive oil sector ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts should be updated for Portugal in the other sectors, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'Portugal' in Parts 7 , 8 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 27 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1988 . For the Commission Frans ANDRIESSEN Vice-President ') OJ No L 164, 24 . 6 . 1985 , p. 6 . 2) OJ No L 182, 3 . 7 . 1987, p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . 4) OJ No L 143 , 10 . 6 . 1988 , p . 10 . J) OJ No L 372 , 31 . 12 . 1987 , p . 1 . 4) OJ No L 147 , 14 . 6 . 1988 , p . 56 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . ») OJ No L 355 , 17 . 12 . 1987 , p . 16 . No L 159/2 Official Journal of the European Communities 27 . 6 . 88 ANNEX I PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc o ( l) o C) o  100 kg  684,04 684,04 684,04 684,04 684,04 684,04 684,04 684,04 897,26 897,26 897,26 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 3 3 3 3 3 3 3 3 4 5 5 5 5 5 8 8 8 5  100 kg of dry matter  949,14 949,14 949,14  % sucrose content and 100 kg net  7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) O O 8,973 8,973 8,973  100 kg of dry matter  949,141702 90 30 1702 90 60  % sucrose content and 100 kg net  9 9 9 10 3 3 3 3 3 3 3 8,973 8,973 8,973 8,973 8,973 8,973 8,973 1702 90 71 1702 90 90  100 kg of dry matter  949,142106 90 30 8 8 8 5 6 6 6  °/o sucrose content and 100 kg net  2106 90 59 O C) C) 8,973 8,973 8,973 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 27 . 6. 88 Official Journal of the European Communities No L 159/3 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  565,27 565,27 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1 2 2 2 2 1 2 1 1 1 1 1 2 1 3 3 3 1 1 3 1 * » * * * * * » * » » * » * * * » * * * * No L 159/4 Official Journal of the European Communities 27 . 6 . 88 Positive Negative CN-code Table Additional icode Notes Germany Nether ­ lands United^ Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  3 3 2 3 2 » * * * * * * * * * * * 7633 7634 * * » * * * 6585 7585 6586 7586 * * 1 1 1 1 1 1 1 3 3 3 1 1 1 1 3 3 3 3 4 4 3 2 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 1 1 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 726,78 1 033.64 726,78 1 033,64 7001 7002 No L 159/527 . 6 . 88 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg  _ 7003 524,90  7004 \ 751,01  7005  .  7006 I   7007  I 7008 \ - 524,90   7009 \ 751,01  \ 7010 -r \   7011   7012   \ 7013 524,90  7015 \   7016 \   7017 I   7020 \   I 7021  \ 7022 '   I 7023 524,90  \ 7024 II 751,01  7025   Il 7026 \   Il 7027 Il  \\ 7028 524,90  II 7029 II 751,01  li 7030   7031 li X  \ 7032 II   \ 7033 II 524,90  \ 7035 ||   \ 7036 l   l 7037 \   \ 7040 ||   7041 I  7042 I  _ 7043 \ 524,90  7044 751,01  7045 I   7046 \  7047 \  __ 7048 \ 524,90  7049 751,01  \ 7050   7051 I  7052   7053 \ 524,90 No L 159/6 Official Journal of the European Communities 27 . 6 . 88 Positive Negative CN-Code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ||  100 kg   II 7055 Il   7056 Il   7057 II   7060 Il   Il 7061 II   II 7062 I-I   II 7063 524,90  II 7064 751,01  II 7065 Ill   7066 IlI   Il 7067 Il   \ 7068 Il 524,90  || 7069 I 751,01 .  II 7070 l I   Il 7071 I   II 7072   Il 7073 524,90  ' 7075   II 7076 \   7077 \   || 7080 \   I 7081 \   II 7082 \ I   l 7083 \ 524,90  I 7084 \ 751,01  \ 7085 l   \ 7086 \   ' \ 7087 \   7088 \ 524,90  \ 7090 I   7091 I   7092 I   7095 \ I   \ 7096 \   \ 7100 o   I 7101 (")   I 7102 (")   7103 (") 524,90  7104 n 751,01  \ 7105 (")   I 7106 n   7107 n   7108 n 524,90  7109 n 751,01  7110 n  27 . 6 . 88 Official Journal of the European Communities No L 159/ 7 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  100 kg  524,90 524,90 751,01 524,90 751,01 524,90 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 n (,.) (") ( ») (") (U) (") ( ») (") ( ,8) ( ») n n n n n n n n n n n n n n n n n n n n n n n o (M) (M) 524,90 751,01 524,90 751,01 524,90 524,90 751,01 No L 159/8 Official Journal of the European Communities 27 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg   l 7165 (")   l 7166 ( »)  I 7167 n  7168 n \ 524,90  || 7169 C) 751,01  7170 (U)   7171 (U)  Il 7172 l  7173 \ 524,90  li 7175 ( »)   li 7176 (  ¢)  7177 n  II 7180 I  \ 7181 n  Il 7182 n  II 7183 n 524,90  7185  7186 ( ») \  7187 n  7188 o 524,90  I 7190 o  \ 7191 o  \ 7192 o  I 7195 n  \ 7196 n  7200 n  l 7201 n  1 7202 n  l 7203 n 524,90  7204 n 751,01  7205 n  7206 n  7207 o   7208 o 524,90  7209 o 751,01  7210 n  7211 n  7212 n   7213 n 524,90  I 7215 n   l 7216 n  I 7217 o  7220 C) '  \ 7221 n  7260 o  27 . 6 . 88 Official Journal of the European Communities No L 159/9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg   \ 7261 (") I   7262 (") l    \ 7263 n \ \ 524,90  I 7264 n 751,01  I 7265 n  7266 n  I 7267 (")  7268 ( ) 524,90  li 7269 n 751,01  II 7270 n l  II 7271 n  II 7272 ( »)  || 7273 (") 524,90  II 7275 n \  I 7276 o l _  II 7280 ( »)  7300 n \  II 7301 n \  II 7302  || 7303 (U) I 524,90  II 7304 ( ») I 751,01 .  I 7305 n l  I 7306 o \  I 7307 n  \ 7308 n 524,90  \ 7309 o I 751,01  7310 o l  7311 n \  \ 7312 n \  \ 7313 n 524,90  \ 7315 o  7316 n  7317 n  7320 n \  I 7321 n  7360 n  7361 n   7362 n   7363 18 524,90  \ 7364 n 751,01  7365 n   7366 n  7367 18   7368 524,90  7369 (") 751,01 No L 159/ 10 Official Journal of the European Communities 27 . 6 . 88 Positive Negative Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  100 kg  524,90 524,90 751,01 524,90 751,01 524,90 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 (") n (w) (U) (") (") (") &lt;") n o n n n n n n (1.) H (") H n n n n n (") c) (,.) ( «) c) (w) n n o n n n o n n n o 524,90 751,01 524,90 524,90 751,01 27 . 6 . 88 Official Journal of the European Communities No L 159/ 11 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg   I 7505 (")   I 7506   I 7507 \   I 7508 n 524,90  I 7509 751,01  I 7510 ( ») l   l 7511 (H) \  I 7512 (")  I 7513 n 524,90  l 7515 n   7516 n  || 7517 o -  Il 7520 n  li 7521 n  || 7560 (u)  II 7561 n  7562 (")  7563 (,.) 524,90  7564 ( ») 751,01  7565 n I  II 7566 o I  II 7567 n I  l 7568 o I 524,90  I 7570 o   \ 7571 n  7572 n  \ 7575 n I  I 7576 n  \ 7600 18  I 7601 n  I 7602 o  I 7603 ( «) 524,90  I 7604 (") 751,01  7605 (")  7606 (U)  7607 (")   7608 (u) 524,90  7609 n 751,01  7610 (")   7611 (")  7612 c)    \ 7613 (") 524,90  7615 n   7616 n ,  7617 n  No L 159/ 12 Official Journal of the European Communities 27 . 6 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg   7620 (")   7621 ( »)   7700 (")   7701 (")   7702 (")  7703 (,.) 524,90  7704 (") 751,01  l 7705 C)   \ 7706 (")  7707 (w)   7708 (") 524,90  7710 (")   7711 (")   7712 n   77 15 (") -   7716 ( «)   \ 7720 (") -  I 7721 n  \ 7722 C)   \ 7723 n 524,90  II 7725 (")   II 7726 n  II 7727 n   li 7728 n 524,90  || 7730 o   7731 n   \ 7732 n   \ 7735 o   \ 7736 n   7740 n   7741 (U)  .  7742 (")   \ 7745 (")   7746 (")   \ 7747 (,.) '   7750 (")   7751 n \   7760 n \   7761 (")   7762 (")    7765 (") \   7766 n   7770 (") \   7771 (")   \ 7780 (") 27 . 6 . 88 Official Journal of the European Communities No L 159/ 13 CN-code Table Additionalcode Notes Positive - Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy : Lit France FF Greece Dr Ireland £ IrL Spain Pta Portugal Esc Il||||  100 kg   I 7781 ( «)   II 7785 (")  II 7786 n \   Il 7800 Il   II 7801 Il    Il 7810 II .   || 7811 Il   II 7812 Il\   7815 Il   7816 Il   7817 Il  T ­ 7820 Il   7821 Il  -l 7830 Il   || 7831 Il  _ 7840 Il  _ 7841 Il   Il 7860 Il -  Il 7861 Il   Il 7900 n   Il 7901 (U)   Il 7910 (")  Il 7911 (U)  \ 7912 (,.) \  7915 (,.)   || 7916 &lt;") I  Il 7917 (U)   7920 n   7921   7930 n   7931 ( ») I  \ 7940 n   7941   \ 7960 n I   7961 18  Amounts to be deducted  51xx 52xx I  II 53xx \   II 54xx l   Il 55xx I   56xx \   \ 570x \  No L 159/ 14 Official Journal of the European Communities 27 . 6 . 88 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc -  100 kg   \ 571x \ \   I 572x \   II 573x   574x 575x  '  II 576x II   ¢ II 577x II   578x 59xx  Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 67Ox 671x 672x 673x 674x 675x 676x 677x 678x 69xx (*) See the additional code corresponding to the composition of the merchandise . (u) If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . ('*) For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for con ­ sumption. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 27 . 6 . 88 Official Journal of the European Communities No L 159/ 15 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1509 10 10 1 1 1 7298 7299 7314  100 kg  310,44 310,44 310,44 1509 10 90 1 1 1 7298 7299 7314 346,40 346,40 346,40 1509 90 00 1 1 1 7298 7299 7314 341,49 341,49 341,49 1510 00 10 1 1 1 7298 7299 7314 119,55 119,55 119,55 1510 00 90 1 1 1 7298 7299 7314 145,86 145,86 145,86 No L 159/ 16 Official Journal of the European Communities 27 . 6 . 88 ANNEXII Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,039  1,055 1,010 1,480 1,020   Milk and milk products    1,111   1,055 1,035 1,480 1,035   Pigmeat   1,049  .  1,016  1,375 1,021   Sugar   1,127   1,055 1,035 1,376 1,036  1,095  Cereals 0,990 0,990 1,127   1,065 1,03.5 1,376 1,036   Eggs and poultry and albumins   1,076   1,020  1,405    Wine  l \ Il\ 1,026 1,010 1,341 \   Processed products (Regulation \\I I IIII II\ II (EEC) No 3033/80): IlIl\ IlIl  to be applied to charges   1,111   1,055 1,035 1,480 1,035  1,095  to be applied to refunds : IlIl || II IIII\  cereals 0,990 0,990 1,127   1,065 1,035 1,376 1,036   milk   1,111   1,055 1,035 1,480 1,035   sugar   1,127   1,055 1,035 1,376 1,036   Jams and marmalades I-I II IIli \ (Regulation (EEC) No 426/86)   1,127     1,376    Olive oil sector   1,042     1,291   1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 64,4582 55,2545 Dkr 0,517655 11,9207 10,2187 DM 0,13571 3,12517 2,67895 FF 0,455152 10,4814 8,98483 F1 0,15291 3,52126 3,01849 £ Irl 0,0506579 1,16657  £ 0,0434247  0,857215 Lit  2 302,84 1 974,02 Dr 10,8217 249,206 213,623 Esc 11,05 254,463 218,129 Pta 8,94621 206,016 176,6